                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA          JS-6
                                  3
                                  4                                                                    MAR 8, 2019
                                  5      International Fidelity Insurance                                 BH
                                  6          Company,
                                                                                 2:17-cv-01662-VAP (GJSx)
                                  7                      Plaintiff,
                                  8                      v.                            JUDGEMENT
                                  9      Tsangarides et al.,
                                 10                            Defendants.
Central District of California
United States District Court




                                 11
                                 12
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14
                                            Pursuant to the Order Granting Plaintiff’s Motion for Summary
                                 15
                                      Judgment, IT IS ORDERED AND ADJUDGED that, pursuant to Plaintiff’s
                                 16
                                      successful claims for breach of contract, Court enters judgment in favor of
                                 17
                                      Plaintiff in the amount of $3,035,634.24, plus prejudgment interest, post-
                                 18
                                      judgment interest, and costs according to law.
                                 19
                                 20
                                      IT IS SO ORDERED.
                                 21
                                 22
                                 23      Dated:     3/8/19
                                                                                        Virginia A. Phillips
                                 24
                                                                                 Chief United States District Judge
                                 25
                                 26

                                                                             1
